Title: To James Madison from William Thornton, 26 August 1803
From: Thornton, William
To: Madison, James


Dear Sir
City of Washington 26th: Augst: 1803.
I received your very kind favour of the 19th. Instant, and am much obliged by your friendship. I have only one objection to the Exchange you offer me. I am much afraid you have put yourself to inconvenience to oblige me, which I should be sorry for; it is what the sincerest friendship cannot require, and, I beg you to be candid with me and let me know what you value the Horses at, and what you can sell the Stud for; I would not only willingly pay the difference if he should not bring as much, but should esteem your kind and friendly agency in the Business as a favour, which requires my warm acknowledgements. If your favours could be repaid I could feel easy, but I cannot conceive how I shall testify to you my sense of your friendly attentions & the favours I have already received. We would as soon you should keep the Horses till your return as send them up—for they would save you the trouble of bringing other Horses, which you would have to return.
My Wife is not well—Every body else is as usual.
I meant to have written a Line to Payne to acknowledge his Favour, but I am afraid I have not time before the Mail closes.
You will be so kind therefore as to present with my best respects to the Ladies, my remembrance of him. I sent the last Post a Book which contains a voyage round a little Ball which he has some attachments to, & I hope he will sail round it, before he travels hither though I shall be glad to see him soon. I am dear Sir with the best respects of my Family to you & the Ladies your sincere Friend &c
William Thornton
 

   
   RC (DLC). Docketed by JM.


